Title: George Washington to Thomas Mifflin, 29 September 1792
From: Washington, George
To: Mifflin, Thomas



Sir
United States, Septr. 29th. 1792.

Inclosed you will find the copy of a Proclamation, which I have thought proper to issue, in consequence of certain irregular and refractory proceedings, which have taken place in particular parts of some of the states, contravening the law therein mentioned.
I feel an entire confidence, that the weight and influence of the Executive of (Pensylvania) will be chearfully exerted, in every proper way, to further the object of this measure, and to promote, on every occasion, a due obedience to the constitutional laws of the Union.
With respect, I am, Sir   Your Excellency’s Obedt servt
Excellency
Thomas Mifflin Esqr
Governor of the Common~ of Pensyla
